Title: From Thomas Jefferson to Etienne Lemaire, 24 April 1807
From: Jefferson, Thomas
To: Lemaire, Etienne


                        
                            Monticello Apr. 24. 07.
                        
                        Th: Jefferson incloses to mr Lemaire a reciept of a Captn. of a vessel from Baltimore for 1. box of
                            Maccaroni, and a box containing a Parmesan cheese in lead, which ought to arrive at George town as soon as this letter. he
                            has notice that 400. bottles of Florence wine will arrive in this or the next month. he has just recieved the news that
                            the vessel in which his 25. packages of groceries and other articles shipped from Washington about a month ago is
                            unfortunately cast ashore in Chesapeake bay. he has not been able to learn whether his things will be lost in whole or in
                            part. he salutes mr LeMaire with affection he will be at Washington about the 16th. of May.
                    